Citation Nr: 0729797	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-40 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for an increased 
rating from 50 to 70 percent for post-traumatic stress 
disorder (PTSD), to include assignment of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) prior to July 31, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February and April 2004.

With regard to the current appeal, the veteran and his 
representative were present at the VARO for an informal 
conference with the Decision Review Officer (DRO) in July 
2004; a VA Form 119, Report of Contact, relating to that 
meeting is of record.  

The veteran was scheduled to provide testimony at a Travel 
Board hearing held before Veterans Law Judge at the VARO in 
July 2006; this was postponed.  

He was again scheduled to provide testimony at a Travel Board 
hearing before a Veterans Law Judge at the VARO in June 2007, 
but he failed to appear. 


FINDINGS OF FACT

1.  The Board denied entitlement to a disability evaluation 
in excess of 50 percent for PTSD in a decision in May 2002.

2.  On March 20, 2003, the veteran submitted a VA Form 21-
4238 in which, among other things, he indicated he was 
receiving treatment for his PTSD at the local VAMC, from 
which records were secured commencing in March 2003.  

3.  In subsequent communications with the veteran, the VARO 
repeatedly acknowledged the March 20, 2003, receipt of his 
claim for, among other things, increased compensation for his 
PTSD.

4.  The veteran subsequently submitted another claim for an 
increased rating on July 31, 2003, stating that he had new 
evidence, and attaching same. 


5.  The VARO granted an increase from 50 to 70 percent for 
PTSD effective from July 31, 2003; and also granted a TDIU 
from that same date.

6.  The March 20, 2003, communication from the veteran 
constituted the earliest valid formal or informal claim 
subsequent to the final Board decision in 2002, for an 
increased evaluation for PTSD, and it is not factually 
ascertainable from the record that the increased level of 
disability began during the one-year period immediately prior 
to the claim. 


CONCLUSION OF LAW

The criteria for an earlier effective for a 70 percent rating 
for PTSD (and a TDIU) from March 20, 2003, but no earlier, 
are met.  38 U.S.C.A. §§ 5103, 5110; 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed a claim for an increased rating in March 
2003.  The VARO sent him a VCAA letter in April 2003 and re-
sent it in July 2003, and acquired VA treatment reports 
commencing in March 2003.  The veteran also provided a VA 
Form 21-4138, dated in July 2003.  Updated VA and other 
records were obtained.  The VARO sent him another VCAA letter 
in December 2003.  A rating action in February 2004 increased 
the rating assigned for his PTSD from 50 to 70 percent from 
July 31, 2003.  A letter was sent in February 2004 explaining 
the decision and providing him with his options.  (A rating 
action in April 2004 granted a TDIU from that same July 2003 
date).

The veteran filed a notice of disagreement in February 2004 
with regard to the assigned effective date.  He and his 
representative were present at the VARO in July 2004, at 
which time the relevant arguments were discussed.  An SOC was 
issued in October 2004.

He filed a Substantive Appeal in November 2004 citing the 
date of January 16, 1997 as the earlier date from which he 
wanted the increase rating assigned.  A special Pelegrini 
letter was sent to him in October 2005.  

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession and 
has stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues, the Board notes that such 
information was provided to the veteran in a letter of March 
2006.  Any presumption of error as to VCAA notice has been 
rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Legal Criteria, Factual Background and Analysis

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).

Pursuant to 38 C.F.R. § 3.400(o)(2), the effective date of an 
increase in compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise the effective date will be the date of 
receipt of the claim.  The Court of Appeals for Veterans 
Claims has held that the Board must review all communications 
that could be interpreted as a claim for an increased rating, 
as well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2007).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

38 C.F.R. § 3.157 provides that evidence from a private 
physician or layman may be accepted as an informal claim for 
benefits when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable possibility of entitlement.  
Such a report cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question. Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993).

Early on, the veteran and his representative argued that he 
is entitled to an earlier effective date from January 16, 
1997, based on the criteria for informal claims.  They cited 
case law as supporting this assertion which states that VA 
must give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Szemraj v. 
Principi, 357 F.3d 1370 (2004); Moody v. Principi, 360 F.3d 
1306 (2004).  

The veteran and his representative have also raised the 
applicability of 38 C.F.R. § 3.157, which permits acceptance 
of the date of a VA hospitalization or examination as an 
"informal claim" in increased ratings cases.  See also 
Crawford v. Brown, supra.

The veteran and his representative also were present at the 
VARO in July 2004, when the relevant points and evidence were 
discussed.  The veteran's arguments were specifically that 
the effective date should be October 15, 1998 if not earlier.  
He presented the VAMC clinical records from October 1998 to 
2000 in support of his claim, and cited the Moody v. 
Principi, supra, and Terry v. Principi, 367 F. 3d 1291 
(Fed.Cir. 2004), decisions as being in his favor in that 
regard. 

While we are certainly sympathetic to his arguments, 
nonetheless, the Board would reiterate that the veteran is 
not seeking an earlier grant of service connection, but 
rather for his increased rating from 50 to 70 percent (and 
the associated TDIU), and accordingly is bound by the 
regulations and judicial guidelines relevant thereto.

However, where there is a final denial of an increased-rating 
claim, and new evidence is subsequently submitted in support 
of a higher rating (as in this case), the effective date of 
the award of compensation is the date of the new claim 
(regardless of whether it is in the form of a formal or 
informal claim) or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o).

Thus, in that regard and for the purpose of this case, it 
must be noted that there is a Board decision of record dated 
in 2002 which denied the veteran an evaluation in excess of 
50 percent for his PTSD.  That Board decision was final with 
regard to that issue and at that time.  Clear and 
unmistakable error (CUE) in the 2002 Board decision has 
neither been claimed nor shown in this case, nd it was not 
appealed to the Court of Appeals for Veterans Claims.

Thus, the current issue becomes what has been submitted as a 
valid claim for an increased rating since the Board decision 
in 2002 which constitutes an appropriate date for an earlier 
effect date.

In that regard, after the 2002 Board decision, on March 20, 
2003, the veteran submitted a VA Form 21-4238 in which, among 
other things, he indicated he was under treatment for his 
PTSD at the VAMC, and from which records were secured 
commencing in March 2003.  (Therein, he also filed an initial 
claim for service connection for a skin rash and allergies 
due to Agent Orange exposure and hypertension due to PTSD, 
issues which are not part of the current appeal).

Parenthetically, with regard to the argument that there was a 
valid informal claim in the form of VA records, (and while it 
is noted that VA clinical records were submitted with the 
March 2003 claim, and additional ones were later submitted), 
these either relate to care which took place virtually 
contemporaneous to or since the March 2003 claim and/or prior 
to the final 2002 Board decision, and thus do not qualify as, 
and are inappropriate for introducing, an informal claim 
including based on the cited regulations and judicial 
mandates cited by the veteran and his representative.

On March 18, 2003, a change-of-address form was submitted by 
the veteran on a VA Form 20-572.  Also, on March 23, 2003, 
the veteran submitted a VA Form 21-686c with regard to his 
spousal information; the receipt thereof was eventually 
acknowledged by the VARO in correspondence to that new 
address dated July 29, 2003.

The VARO sent the veteran a letter in April 2003 in which it 
notified him of the provisions of VCAA as it applied to his 
recent claim for benefits.  That same VARO document, on page 
3, specifically acknowledged that he had filed a claim for an 
increase as to his service-connected PTSD.

A VA Form 21-6789, Deferred Rating Action, dated March 31, 
2003, is of record showing that development was pending on 
several issues including his claim for an increased rating 
for PTSD.

On April 8, 2003, a memorandum was inserted into the file 
that a VA examination was to be scheduled on the pending 
issue of entitlement to an increased evaluation for PTSD.  
The following day, he was scheduled for a fee basis VA 
psychiatric examination on April 25, 2003; he did not appear 
for that examination.  However, the only notification of that 
VA examination went to his old address.

In a rating action on May 8, 2003, entitlement to an 
evaluation in excess of 50 percent was denied for PTSD.  In 
the rating action and SOC issued at that time, the VARO again 
specifically acknowledged that he had filed the claim for 
that benefit on March 20, 2003.

On July 31, 2003, the veteran submitted an document which he 
phrased as a claim for increased rating for his PTSD.  
Thereafter, it was upon the date of that document that the 
VARO assigned the increased rating from 50 to 70 percent (and 
subsequently, the TDIU as well from the same date).

Because of the previous final decision as to the assigned 
disability rating, the breadth of the outer legal parameters 
of the pending claim for an earlier effective date stretch 
only from the date of that Board decision in 2002 until the 
date assigned by the VARO in July 2003.  

The Board concludes that, absent a valid informal or formal 
claim prior thereto, the March 20, 2003, communication from 
the veteran was the earliest that he could be considered to 
have filed a claim, formal or informal, subsequent to the 
Board decision.  That claim which was subsequently supported 
by the evidence relating to medical care and evaluation at 
that time and thereafter.  The record does not show that the 
increased level of disability began during the one-year 
period immediately prior to the claim. 

In view of the foregoing, the Board finds that, with 
resolution of reasonable doubt in the veteran's favor, the 
March 20, 2003, date is the more appropriate effective date 
for his increased rating from 50 to 70 percent (and 
concomitant TDIU).  To that extent, the appeal is allowed.


ORDER

An earlier effective for a 70 percent rating for PTSD (and a 
TDIU) from March 20, 2003, is warranted and the appeal to 
that extent is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.  


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


